IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,972




EX PARTE JUAN MELECIO ESPARZA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2005-2101-C IN THE 211TH DISTRICT COURT
FROM DENTON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to seventy-five years’ imprisonment. 
            Applicant contends that he was denied his right to appeal because his trial attorney failed to 
timely file a notice of appeal and the trial court did not appoint him appellate counsel until after the
deadline for filing a notice of appeal had passed. 
            The trial court has determined  notice of appeal was never filed on Applicant’s behalf.  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. F-2005-2101-C from the 211th Judicial District Court of Denton
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: August 20, 2008
Do Not Publish